[Cite as Cleveland v. Wilks, 2021-Ohio-2680.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                :

                 Plaintiff-Appellee,              :
                                                              No. 109975
                 v.                               :

BARUCH WILKS,                                     :

                 Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 5, 2021


                      Criminal Appeal from the Cleveland Municipal Court
                                  Case No. 20 CRB 003329


                                            Appearances:

                 Barbara A. Langhenry, Cleveland Director of Law,
                 Aqueelah Jordan, Chief Prosecutor, and Stephen F.
                 Gorczyca, Assistant City Prosecutor, for appellee.

                 Rick L. Ferrara, for appellant.


ANITA LASTER MAYS, P.J.:

                   Plaintiff-appellant Baruch Wilks appeals his conviction for disorderly

conduct: intoxication. We affirm the trial court’s judgment.
I.   Facts and Procedural History

                 On March 10, 2020, 21-year-old Wilks was cited for disorderly

conduct due to public intoxication under Cleveland Codified Ordinances (“C.C.O.”)

605.03(B)(2), a minor misdemeanor. (Tr. 34.) The case was arraigned on July 7,

2020, due to the pandemic emergency.1 A bench trial was conducted on August 27,

2020. Wilks appeared pro se. Wilks was convicted and received a $150 fine and

ordered to pay court costs. Execution was stayed pending appeal.

                 Wilks, currently represented by counsel, appeals.

II. Assignments of Error

                 Wilks poses two assigned errors:

      I.       Insufficient evidence supported appellant’s conviction for
               disorderly conduct; intoxication.

      II.      The manifest weight of the evidence did not support appellant’s
               conviction for disorderly conduct; intoxication.

III. Discussion

                 We combine the assigned errors for ease of analysis.


      1   Am. Sub. H.B. 197 applied to toll statutory time limits.

      Am. Sub. H.B. 197, approved and effective March 27, 2020, and made
      retroactive to March 9, 2020, was enacted pursuant to Article II, Section 1d,
      of the Ohio Constitution, as “an emergency measure necessary for the
      immediate preservation of the public peace, health, and safety” considering
      the Covid-19 pandemic. Section 40. Section 22. (A) of the Act tolled time for
      a broad range of enumerated proceedings and deadlines which were
      otherwise “set to expire between March 9, 2020, and July 30, 2020[.]”
      Relevant to this case * * * [is] subsection (10) which relates to “[a]ny other
      criminal, civil, or administrative time limitation under the Revised Code.”

In re K.R., 9th Dist. Summit No. 29815, 2021-Ohio-495, ¶ 13.
      A. Standard of Review

               “A challenge to the sufficiency of the evidence supporting a conviction

requires a determination of whether the state met its burden of production.” State v.

Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20, ¶ 41, citing State v.

Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997). When reviewing

sufficiency of the evidence, an appellate court must determine “‘whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.’” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818

N.E.2d 229, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. In a sufficiency inquiry, an appellate court does not

assess whether the evidence is to be believed but whether, if believed, the evidence

admitted at trial supported the conviction beyond a reasonable doubt. State v.

Starks, 8th Dist. Cuyahoga No. 91682, 2009-Ohio-3375, ¶ 25; Jenks at paragraph

two of the syllabus.

               “While the test for sufficiency requires a determination of whether the

prosecution has met its burden of production at trial, a manifest weight challenge

questions whether the prosecution has met its burden of persuasion.” State v.

Bowden, 8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13, citing Thompkins

at 390. “When considering a manifest weight claim, a reviewing court must examine

the entire record, weigh the evidence, and consider the credibility of witnesses.” Id.,

citing State v. Thomas, 70 Ohio St.2d 79, 80, 434 N.E.2d 1356 (1982).
                In reviewing the manifest weight of evidence when there is a bench

trial, we recognize that the trial court is serving as the factfinder:

      “Accordingly, to warrant reversal from a bench trial under a manifest
      weight of the evidence claim, this court must review the entire record,
      weigh the evidence and all reasonable inferences, consider the
      credibility of witnesses and determine whether in resolving conflicts in
      evidence, the trial court clearly lost its way and created such a manifest
      miscarriage of justice that the judgment must be reversed and a new
      trial ordered.”

State v. Ferguson, 8th Dist. Cuyahoga No. 108603, 2020-Ohio-3119, ¶ 22, quoting

State v. Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, ¶ 41.

      B. Analysis

                Wilks was convicted of violating C.C.O. Section 605.03, specifically

605.03(b)(2):

      (b) No person, while voluntarily intoxicated shall do either of the
      following:

      ***

             (2) Engage in conduct or create a condition which presents a
             risk of physical harm to himself or another, or to the property of
             another.

      ***

      (d) When to an ordinary observer a person appears to be intoxicated,
      it is probable cause to believe such person is voluntarily intoxicated for
      purposes of division (b) of this section.

      (e) Whoever violates this section is guilty of disorderly conduct, a
      minor misdemeanor. If the offender persists in disorderly conduct after
      reasonable warning or request to desist, disorderly conduct is a
      misdemeanor of the first degree.
               Cleveland Police Officer Antonio Muniz (“Officer Muniz”) testified

that at approximately 8:00 p.m. on the night of March 10, 2020, Muniz and his

partner Officer Delvecchio responded to a dispatch call that an intoxicated man had

vomited in an Uber vehicle, coughed on the driver, and was now walking in the area

of East 24th and Community College Avenue. The information was confirmed by

the Uber driver at the scene whose conversation was recorded by Officer

Delvecchio’s bodycam. The driver also told them that he had to go clean out his car

and promptly drove off.

               The officers drove around the area and quickly encountered Wilks.

Officer Muniz personally observed that Wilks was intoxicated as they talked. Wilks

initially began to walk away but the officers followed. Officer Muniz contacted EMS

out of concern for Wilks’s security, particularly in light of his apparent impairment

and due to crime in the area. EMS arrived but initially refused to transport. After

further discussion and interaction with Wilks, EMS transported Wilks to nearby

St. Vincent Charity Medical Center.

               Wilks asked Officer Muniz a series of questions to determine what

the officer could recall about the night of the incident.

      Wilks:            Do you recall, when you approached me the first time,
                        that I was standing on the sidewalk?

      Officer Muniz: I don’t remember completely.

      Wilks:            Okay. Do you recall asking me that — not asking,
                        telling me that the Uber driver said that I threw up in
                        his car?

      Officer Muniz: I don’t remember.
      Wilks:            Something — do you recall that I answered no, that I
                        did not throw up in his car?

      Officer Muniz: I don’t remember.

      Wilks:            Do you recall the thing you said, well, we called EMS
                        for you. They’re going to check you out?

      Officer Muniz: I don’t recall saying that but I’m sure I did because of
                     the fact, again —

      City:             We’ll stipulate that EMS came to the scene.

(Tr. 16-17.)

               Officer Muniz did not recall the officers’ conversation with EMS about

what transpired prior to the EMS arrival but remembered that he was concerned

about Wilks’s health. Wilks initially refused transport. Officer Muniz did recall that

Wilks walked away and the officers followed because Wilks “was in no condition to

be walking in the public street.” (Tr. 19.) The officer continued, “You were being

reckless. You were in the middle of the street. The way you were walking. And then

eventually, when I tried talking to you again, you just crossed the [street], on College

[Avenue], to the bus stop.” (Tr. 20.) Officer Muniz could not recall how far away he

was from Wilks at that point but did recall that Wilks stumbled as he walked. EMS

followed, and Wilks was ultimately taken to the hospital due to intoxication.

               Wilks produced an email from Uber that indicated a charge of $17.02

to clean the car. The email indicated that a cleaning fee of $20 is charged for a small

interior mess that requires vacuuming or simple cleaning and that $80 is charged

for “body fluid messes.” (Tr. 33.) Wilks argued that the email proved that he did

not throw up in the car. Wilks also cited excerpts of case law from various
jurisdictions in the United States to the effect that merely being intoxicated is not

enough and that some affirmative conduct is required for conviction. (Tr. 35.)

               Wilks’s testimony is somewhat repetitive and at some points difficult

to follow. He indicated that the Uber driver, who Wilks cited by his first name, had

changed his story and that Wilks did not get sick in the Uber. The driver was not

subpoenaed as a witness.

               In response to the trial court’s inquiry of what Wilks wanted to share

about what happened, Wilks said:

      I was on the street. I did not want to change my Uber ride, because I
      would rather him (inaudible) the ride because he kicked me out of his
      car. But at the point that I walked away, which is legal to walk away
      from a conversation with an officer. I didn’t run. I walked. I called
      another Uber, which again only goes to show that —

      ***

      Being drunk is not enough. It has to be an action [sic].

(Tr. 42-43.)

               Wilks did not deny that he was drunk. Instead, Wilks maintained that

he did not “[e]ngage in conduct or create a condition which presents a risk of

physical harm to himself or another, or to the property of another” because he did

not throw up in the Uber. C.C.O. Section 650.03(b)(2).

               The dispatch recording confirms the call from the Uber driver that

an intoxicated male passenger threw up in the car. The Uber driver can be overhead

on the bodycam audio telling the officers that a male passenger vomited in the car
and coughed on the driver, that the passenger was still in the immediate area, and

that the driver left the scene to clean his car.

               The bodycam video depicts the officers expressing their concern

about leaving Wilks alone in the statistically high crime area. Wilks’s speech and

demeanor indicates intoxication. Wilks does not deny that he was in the Uber or

that he had been drinking.

                 The officers approached and advised Wilks that he was not in trouble

and that the Uber driver said Wilks threw up in the car and coughed in his face.

Wilks, whose speech is sometimes clear and sometimes slurred, said “I did do that.”

Officer Muniz responds, “you did that?” Wilks shakes his head and says “no.” The

stumbling and staggering behavior testified to by Officer Muniz is not clearly

supported in Officer Delvecchio’s bodycam who was not walking directly with

Officer Muniz.

               Wilks was carefully handcuffed and, in spite of his verbally abusive

and rambling conversation, taken to the hospital without incident. Though initially

handcuffed and later cuffed to the hospital bed, the handcuffs were removed at

Wilks’s request while he was attended to by hospital personnel. He insisted several

times that he would not be cooperative unless his blood pressure was taken and he

was provided with the results.

               In the room where Wilks was being attended, police can be overheard

telling the attending nurse that Wilks was in an Uber and threw up.            Wilks

interjected, “did I throw up in the Uber?” The officer responded, “yeah.” Wilks
replied, “oh sh*t, that’s really rough.” The nurse inquired whether Uber billed for

that and Wilks stated, “are you kidding me, they bill you a thousand times.” Police

were with Wilks at the scene and the hospital for approximately 40 minutes. Wilks

can be heard speaking loudly in the background throughout.

               Wilks maintains that the officers did not see evidence in the Uber that

indicated Wilks had thrown up. However, it is well established that the elements of

an offense may be proven by direct evidence, circumstantial evidence, or both. See

State v. Durr, 58 Ohio St.3d 86, 568 N.E.2d 674 (1991). Direct evidence exists when

“a witness testifies about a matter within the witness’s personal knowledge such that

the trier of fact is not required to draw an inference from the evidence to the

proposition that it is offered to establish.” State v. Cassano, 8th Dist. Cuyahoga

No. 97228, 2012-Ohio-4047, ¶ 13.

               Circumstantial evidence, on the other hand, is evidence that requires

“the drawing of inferences that are reasonably permitted by the evidence.” Id. See

also State v. Hartman, 8th Dist. Cuyahoga No. 90284, 2008-Ohio-3683, ¶ 37

(“Circumstantial evidence is the proof of facts by direct evidence from which the trier

of fact may infer or derive by reasoning other facts in accordance with the common

experience of mankind.”).

               Circumstantial and direct evidence are of equal evidentiary value.

State v. Santiago, 8th Dist. Cuyahoga No. 95333, 2011-Ohio-1691, ¶ 12. “Although

there are obvious differences between direct and circumstantial evidence, those

differences are irrelevant to the probative value of the evidence.” Cassano at ¶ 13,
citing State v. Treesh, 90 Ohio St.3d 460, 485, 739 N.E.2d 749 (2001). In some

cases, circumstantial evidence may be “‘more certain, satisfying and persuasive than

direct evidence.’” State v. Lott, 51 Ohio St.3d at 167, 555 N.E.2d 293, quoting

Michalic v. Cleveland Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6, 5 L.Ed.2d 20

(1960).

              We also consider the city’s position that the Uber incident was not the

only affirmative act and that Wilks’s jaywalking and drunkenly stumbling across the

public street to the bus stop constitutes an additional affirmative act. The conduct

took place at night and posed a risk to others.

              We find that viewing the evidence in a light most favorable to the

prosecution, a “‘rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.’” Leonard, 104 Ohio St.3d 54, 2004-Ohio-

6235, 818 N.E.2d 229, ¶ 77, quoting Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. Thus, we find that the evidence was sufficient in this

case.

              In addition, based on our review of the entire record, weighing the

evidence and all reasonable inferences, considering the credibility of witnesses and

determining whether in resolving conflicts in the evidence, we find that the

judgment is affirmed. We cannot say that “the trial court clearly lost its way and

created such a manifest miscarriage of justice that the judgment must be reversed

and a new trial ordered.” Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, at

¶ 41.
              The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MICHELLE J. SHEEHAN, J., CONCUR